            Case 2:17-cr-01311-DGC Document 73-1 Filed 08/01/19 Page 1 of 1




1

2

3

4

5

6
                       IN THE UNITED STATES DISTRICT COURT
7
                                 DISTRICT OF ARIZONA
8

9                                             ) Case No. 2:17-cr-01311-PHX-DGC
     United States of America,                )
10                                            ) ORDER MODIFYING CONDITIONS
                  Plaintiff,                  ) OF RELEASE
11                                            )
           vs.                                )
12                                            )
     Anthony Espinosa Gonzales,               )
13                                            )
                  Defendant.                  )
14                                            )
15

16         Upon Motion of Defendant, no objection being lodged by the government,
17   and good cause appearing therefor,
18         IT IS HEREBY ORDERED granting Defendant’s Motion to Modify
19   Conditions of Release from home detention to curfew at Pretrial Service’s discretion.
20

21         Dated this ____ day of ________________, 2019.
22
                                            _____________________________
23
                                            Honorable David G. Campbell
24                                          United States District Judge

25




                                              -1-
